 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LISA BELYEW,                                      No. 2:17-cv-1213-JAM-EFB P

12                       Plaintiff,
13            v.                                        ORDER

14    DUCH, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. She requests that the court order the U.S. Marshal to serve subpoenas on non-

19   parties Sally Anderson of the California Legal Information Center and the Custodian of Records

20   for the Butte County Jail. ECF Nos. 28, 29, 30. As stated below, the request is denied.

21           The court will not order service of a subpoena unless plaintiff shows that she has taken

22   steps to avoid imposing an undue burden or expense on the person or entity subject to the

23   subpoena. See Austin v. Winett, 1:04-cv-05104-DLB PC, 2008 U.S. Dist. LEXIS 103279, at *2

24   (E.D. Cal. Dec. 11, 2008) (“[d]irecting the Marshal’s Office to expend its resources personally

25   serving a subpoena is not taken lightly by the court.”); 28 U.S.C. § 1915(d). Unless plaintiff

26   shows that the requested files/documents are not obtainable from a defendant through a properly-

27   served request for production, her request for service of the subpoenas must be denied.

28   /////
                                                       1
 1          Accordingly, it is HEREBY ORDERED that plaintiff’s request for service of subpoenas
 2   (ECF Nos. 28-30) is denied.
 3   DATED: March 18, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
